 


109 HR 4691 IH: Gulf Coast Region Redevelopment Commission Act
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4691 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Ms. Kaptur (for herself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To establish a Gulf Coast Region Redevelopment Commission to coordinate and manage the Federal response to and cooperate with State and local entities in rebuilding that part of the Gulf Coast region damaged by Hurricanes Katrina and Rita. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast Region Redevelopment Commission Act.  
2.FindingsCongress finds the following: 
(1)Due to the destruction of Hurricanes Katrina and Rita, there are a vast number of issues requiring the coordination of Federal, State, and local resources, including the reconstruction of basic infrastructures, the provision of short-term and permanent affordable housing, an increased need for social services, environmental concerns, the provision of adequate health care, and investment in commercial industry. 
(2)A Federal commission would be beneficial to participate and help coordinate the recovery and redevelopment of the Gulf Coast region due to the unprecedented scope of these disasters and unmet needs of this region. 
(3)There is need for a regional plan to ensure that the ensuing development will be the result of a well-thought out, comprehensive, and practical plan. 
(4)There is vast expertise across the affected region as well as among Federal, State, and local entities that should be coordinated to comprehensively address challenges of redevelopment.  
(5)Residents and local officials should have significant input as to how their communities are rebuilt through local hearings, as well as inclusion in the planning process as appropriate in each community, linking to voluntary organizations and community development corporations where possible. 
(6)There is a need for oversight of the protective mechanisms essential to reducing the likelihood of destruction from future natural disasters, including the reinforcement and rebuilding of levees and building code standards that incorporate the unique features of the Mississippi River and Gulf Coast ecosystems.  
3.EstablishmentThere is established the Gulf Coast Region Redevelopment Commission, in this Act referred to as the Commission. 
4.Members, meetings, terms, and voting 
(a)Membership and terms 
(1)Initial appointmentThe Commission shall be composed of the following members appointed by the President: 
(A)One member who shall serve as the Chair for a term of 3 years, who shall be appointed with the advice of the Senate. 
(B)Upon recommendation of the Governors of Alabama, Louisiana, Mississippi, and Texas, one member from each of those States to serve as Vice-Chairs, who shall each serve a term of 2 years. 
(C)Four members, no more than two of whom shall be members of the same political party, to serve for a term of 2 years and to be appointed based on recommendations from the Speaker and the minority leader of the House of Representatives, and the majority leader and minority leader of the Senate, who shall each submit a recommended candidate to the President. 
(D)Three additional members from each of the States of Alabama, Louisiana, Mississippi, and Texas, to each serve a term of 5 years. In making appointments under this paragraph, the President shall consult with and consider the recommendation of each of the Governors of such States, and shall give priority to individuals who are State and local leaders, city and regional planning leaders, housing specialists, homebuilders, and manufactured housing representatives, transportation specialists, and mortgage financing representatives. 
(2)Subsequent appointments 
(A)TermsNo member of the Commission may serve more than a single term, but may continue to serve until a successor is appointed. All members appointed after expiration of the initial terms shall serve for a term of 5 years, with the exception of those members appointed under paragraph (1)(C), whose subsequent terms shall be for a period of 2 years. 
(B)VacanciesA vacancy on the Commission shall be filled in the manner in which the original appointment was made for the remainder of that term. If there is a vacancy in the Chair of the Commission, the Vice-Chairmen may appoint from among the members an interim Chair to serve for the remainder of that term. 
(b)MeetingsThe Commission shall conduct at least 2 meetings each year with the Chair and at least a majority of the members present. The Commission may conduct such additional meetings by electronic means as the Commission considers advisable, including meetings to decide matters requiring an affirmative vote. 
(c)VotingDecisions by the Commission shall require the affirmative vote of the Chair and of a majority of the members. In matters coming before the Commission, the Commission shall, to the extent practicable, consult with the Federal departments and agencies having an interest in the subject matter. A decision involving Commission policy, approval of any State, regional, or subregional development plan or strategy statement, any allocation of funds among the States, shall not be made without a quorum of the members. 
(d)Compensation and conflicts of interest 
(1)Executive scheduleEach member of the Commission shall be compensated at the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code.  
(2)Conflicts of interest 
(A)General ruleExcept as permitted by subparagraph (B), no person who is a member, officer, or employee of the Commission shall participate personally and substantially in any decision, recommendation, rendering of advice, or in any proceeding regarding an application, request for a ruling or other determination, contract, claim, controversy, or other particular matter before the Commission in which, to such person’s knowledge, such person, or the spouse, child, partner, of such person, or an organization (other than a State or political subdivision thereof) in which such person serves as officer, director, trustee, partner, or employee, or any person or organization with whom such person is negotiating or has any arrangement concerning prospective employment, has a financial interest.  
(B)Exception granted by CommissionSubparagraph (A) shall not apply if the member, officer, or employee first advises the Commission of the nature and circumstances of the issue before the Commission and makes full disclosure of the financial interest and receives in advance a written determination made by the Commission that the interest is not so substantial as to be deemed likely to affect the integrity of the services which the Commission may expect from such member, officer, or employee.  
(C)RescissionThe Commission may, in its discretion, declare void and rescind any contract, loan, or grant of or by the Commission in relation to which it finds that there has been a violation of this paragraph. 
5.Functions of the CommissionThe Commission shall— 
(1)coordinate the Federal response to Hurricanes Katrina and Rita by developing comprehensive and coordinated plans and programs for the region, and establishing priorities among the activities identified within such plans and programs; 
(2)develop inventory of the region’s major redevelopment needs; 
(3)conduct research and analysis of the region’s resources with the cooperation of Federal, State, and local agencies; 
(4)provide a forum for the discussion of and proposed resolution of needs confronting the region; 
(5)identify applicable government programs suitable for application with the cooperation of affected Federal, State and local governments and public and private entities, and recommend modifications and additions aimed at enhancing program effectiveness; 
(6)recommend and aid in interstate cooperation; 
(7)encourage and aid in the rebuilding or creation of community development corporations, where appropriate; 
(8)provide investment in commercial industrial and recreational projects; and 
(9)manage and oversee the federally-funded consolidated budget for the region’s redevelopment. 
6.Recommendations The Commission may, from time to time, make recommendations to the President and appropriate Federal, State, and local officials with respect to— 
(1)the expenditure of funds by Federal, State, and local departments and agencies in the region in the fields of natural resources, agriculture, education, training, health and welfare, and other fields related to the purposes of this Act; and  
(2)such additional Federal, State, and local legislation or administrative actions as the Commission deems necessary to further the purposes of this Act. 
7.Federal Government Liaison and Advisors 
(a)LiaisonThe President shall provide effective and continuing liaison between the Federal Government and the Commission and a coordinated review within the Federal Government of the plans and recommendations submitted by the Commission pursuant to sections 5 and 6. 
(b)Advisory agenciesThe following individuals or their delegates shall have an active advisory role to the Commission: 
(1)The Secretaries of Agriculture, Commerce, Defense, Education, Energy, Health and Human Services, Housing and Urban Development, Interior, Transportation, and Veterans Affairs; and 
(2)the directors of the Federal Emergency Management Agency and the Environmental Protection Agency, the Administrator of the Small Business Administration, the Chairmen of Freddie Mac, Ginnie Mae, and Fannie Mae, the Federal Housing Commissioner, and the Chief of Engineers of the Army Corps of Engineers. 
8.Administrative powers of CommissionThe Commission may appoint and fix the compensation of an executive director and such other personnel as may be necessary to enable the Commission to carry out its functions, except that such compensation shall not exceed the maximum rate of basic pay for the Senior Executive Service under section 5382 of title 5, United States Code, including any applicable locality-based comparability payment that may be authorized under section 5304(h)(2)(C) of that title. The executive director shall be responsible for carrying out the administrative functions of the Commission, for direction of the Commission staff, and for such other duties as the Commission may assign. In addition, to carry out its duties under this Act, the Commission is authorized to— 
(1)adopt, amend, and repeal bylaws, rules, and regulations governing the conduct of its business and the performance of its functions; 
(2)request the head of any Federal department or agency (who is hereby so authorized) to detail to temporary duty with the Commission such personnel as the Commission may need for carrying out its functions, each such detail to be without loss of seniority, pay, or other employee status; 
(3)arrange for the services of personnel from any State or local government or any subdivision or agency thereof, or any intergovernmental agency; 
(4)enter into and perform such contracts, leases (including, notwithstanding any other provision of law, the lease of office space for any term), cooperative agreements, or other transactions as may be necessary in carrying out its functions and on such terms as it may consider appropriate, with any department, agency, or instrumentality of the United States (which is hereby so authorized to the extent not otherwise prohibited by law) or with any State, or any political subdivision, agency, or instrumentality thereof, or with any person, firm, association, or corporation; 
(5)maintain a temporary office in the District of Columbia and establish a permanent office at such a central and appropriate location as it may select and field offices at such other places as it may deem appropriate; and 
(6)take such other actions and incur such expenses as may be necessary or appropriate. 
9.Information 
(a)In generalIn order to obtain information needed to carry out its duties, the Commission shall— 
(1)hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and print or otherwise reproduce and distribute so much of its proceedings and reports thereon as it may deem advisable; 
(2)arrange for the head of any Federal, State, or local department or agency (who is hereby so authorized to the extent not otherwise prohibited by law) to furnish to the Commission such information as may be available to or procurable by such department or agency; and  
(3)keep accurate and complete records of its doings and transactions which shall be made available for public inspection, and for the purpose of audit and examination by the Comptroller General or his duly authorized representatives. 
(b)Public participationPublic participation in the development, revision, and implementation of all plans and programs under this Act by the Commission shall be provided for, encouraged, and assisted. The Commission shall develop and publish regulations specifying minimum guidelines for such public participation, including public hearings. 
10.ReportingNot later than 6 months after the close of each fiscal year, the Commission shall prepare and submit to Congress and to the Governors of Alabama, Louisiana, Mississippi, and Texas, a report on the activities carried out under this Act during such year. 
11.Authorization of AppropriationsThere is authorized to be appropriated to the Commission such sums as may be necessary for each of fiscal years 2006 through 2016 to carry out this Act. 
12.TerminationThe Commission shall terminate on the date that is 10 years after the date on which all initial members shall have been appointed. 
 
